Name: 85/295/EEC: Commission Decision of 8 May 1985 establishing the conditions under which Ireland may repeat the action taken to control an outbreak of vine weevil (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity
 Date Published: 1985-06-12

 Avis juridique important|31985D029585/295/EEC: Commission Decision of 8 May 1985 establishing the conditions under which Ireland may repeat the action taken to control an outbreak of vine weevil (Only the English text is authentic) Official Journal L 153 , 12/06/1985 P. 0033 - 0034*****COMMISSION DECISION of 8 May 1985 establishing the conditions under which Ireland may repeat the action taken to control an outbreak of vine weevil (Only the English text is authentic) (85/295/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 79/117/EEC of 21 December 1978 prohibiting the placing on the market and use of plant protection products containing certain active substances (1), as last amended by Commission Directive 83/131/EEC (2), and in particular Article 7 (2) thereof, Whereas Directive 79/117/EEC prohibits, subject to temporary exceptions for certain limited purposes, the placing on the market and use of all plant protection products containing certain active substances which, even when properly used for the purpose intended, give rise, or are likely to give rise, to harmful effects on human or animal health or to unreasonable adverse effects on the environment; Whereas Directive 79/117/EEC prohibits any use of dieldrin and the use of aldrin save for the purpose of soil treatment against Otiorrhynchus in nurseries and beds of ornamentals and the treatment of potatoes and narcissi in specified circumstances; Whereas, by virtue of Article 7 (1) of Directive 79/117/EEC, a Member State may temporarily permit the placing on the market and the use of a plant protection product containing one or more prohibited active substances to deal with an unforeseeable danger threatening plant production which cannot be contained by other means; Whereas, by letters dated 15 November 1984 and 12 December 1984, Ireland informed the Commission that it had permitted the temporary supply and use of aldrin and dieldrin between 19 October and 1 November 1984 and between 23 November and 16 December 1984 respectively to control an outbreak of vine weevil (Otiorrhynchus sulcatus) discovered in gooseberry and blackcurrant plantations on a single holding situated in the townlands of Ballykelly, Killiane Little and Sheepwalk in the County of Wexford; but whereas dieldrin was not in fact used by the grower concerned; Whereas vine weevil has not previously been known to be a problem on gooseberry and blackcurrant bushes under the climatic conditions usually prevailing in Ireland; Whereas the exceptionally dry and warm weather enjoyed in Ireland during the 1984 growing season was particularly favourable to the reproduction and development of the vine weevil; Whereas, because of the unforeseeable nature of the infestation, it was not recognized until an official inspection took place on 12 October 1984; whereas it was by then urgent to put in hand a control programme to prevent further damage to the plantations; Whereas active substances intended for the control of vine weevil in gooseberries and blackcurrants, other than aldrin and dieldrin, have not yet proved to be effective under Irish conditions; but whereas aldrin and dieldrin have proved effective for the control of vine weevil in a wide range of plant genera; Whereas vine weevil has now proved to be a serious pest of gooseberries and blackcurrants for the control of which further treatment will be necessary before trials of alternative active substances can be undertaken in Ireland; whereas Ireland has informed the Commission that further national emergency legislation will be necessary in 1985 to deal with the outbreak on the holding concerned; Whereas in certain Member States other active substance, such as carbofuran and oxamyl have been found effective for the control of wine weevil in strawberries and vines; Whereas there is no authorized agricultural use of dieldrin in the Community; whereas, for the purposes intended, aldrin is equally effective so that further authorization of the use of dieldrin is unnecessary; Whereas by virtue of Article 7 (2) of Directive 79/117/EEC it should be established without delay whether, and if so under what conditions, the action taken by Ireland may be continued or repeated; Whereas, therefore, that Ireland may repeat the treatment of the said plantations of gooseberry and blackcurrant in the County of Wexford with aldrin, subject to the condition that a simultaneous trial of alternative active substances be carried out to determine whether any alternative active substance is effective for the control of vine weevil in gooseberry or blackcurrant; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Ireland may, during the 1985 growing season, authorize the supply and use of aldrin, under the supervision of officials of the Department of Agriculture, for the treatment of blackcurrant and gooseberry plantations on a single holding situated in the townlands of Ballykelly, Killiane Little and Sheepwalk in the County of Wexford to control effectively an infestation of vine weevil provided that the conditions specified in Article 2 are fulfilled. Article 2 1. Trials shall be conducted during the 1985 growing season, under the supervision of officials of the Department of Agriculture and in accordance with generally recognized procedures, as to the efficacy for the control of vine weevil in gooseberry and blackcurrant plantations situated in Ireland of active substances other than substances prohibited by virtue of the provisions of Directive 79/117/EEC for this purpose, and in particular of carbofuran and oxamyl. 2. Ireland shall send to the other Member States and to the Commission a full report on those trials by 31 March 1986 at the latest. Article 3 This Decision is addressed to Ireland. Done at Brussels, 8 May 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 33, 8. 2. 1979, p. 36. (2) OJ No L 91, 9. 4. 1983, p. 35.